Title: Joseph C. Cabell to James Madison, 7 February 1830
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Williamsburg.
                                
                                 Feb. 7. 1830.
                            
                        
                        
                        Your Circular of the 30th ult. came to hand by the last mail, and I hasten to send in my answer by its return.
                            Mr. Lomax’s proposal to combine the discharge of the duties of the Judicial office just accepted by him, with the
                            continuation of his Law Lectures at the University, till the end of the present course, is in my opinion, a happy
                            expedient to relieve the board of Visitors from a perplexing difficulty. The approbation which you express & the
                            view which you take of it, have my hearty & entire concurrence.
                        I am extremely sorry that we should lose Mr. Lomax; and was a good deal surprized by the receipt of your
                            letter, having heard in the Northern Neck, and by letter from my nephew (dated the 14. Jan.) that he had determined to
                            remain at the University. I am the more concerned, because my long & unintentional silence in regard to a letter
                            which he wrote me on the 1. Jan. may possibly have had some influence on his final determination. I left this place for
                            the County of Lancaster on the 2d. Jan. The letter of Mr. Lomax came here just after I had gone. The mail from this to
                            Lancaster is very circuitous. I was expected to return in a fortnight, but did not get back till the 29th. The letter
                            reached me by a casual direct opportunity just before I left Corrottoman. But having heard a week before its receipt, that
                            Mr. Lomax had certainly decided to decline the judicial office, I put the letter by with others, to be answered on my
                            return to Wms.burg. The intelligence which I had received in the Northern Neck as coming from one of the Fredericksburg
                            papers, being strengthened by the before mentioned letter from my nephew, a student at the University, I considered it
                            certain that Mr. Lomax would continue: & on the morning of the 5th. Feb wrote him a letter acknowledging the Rect.
                            of his of the 1st. Jan, explaining the causes of my silence, and expressing my cordial satisfaction in consequence of his
                            final decision to remain a Professor. I assured him that the confidence which he placed in the Board of Visitors would be
                            felt & requited, as far as possible, by a modification or repeal of obnoxious regulations: & acknowledged
                            my own views upon some points to have been affected by his letter. My answer to Mr. Lomax had just gone, when your
                            circular arrived. I enclose his letter for your perusal, and will thank you for its return when convenient. His
                            suggestions will be useful hereafter. I suppose he has committed himself definitively to his friends in the Legislature.
                            Had he not done so, there would still be a chance of retaining him.
                        I congratulate you on your return to your own fire=side from the wearisome duties of the Convention, and hope
                            you & Mrs. Madison had a good journey & enjoy good health. I think the new Constitution will be generally
                            supported in the East. Lancaster & Richmond are much dissatisfied (as I was informed); but the Eastern people
                            generally, I believe, think the Instrument as good as could be obtained. Very resy. & truly yours
                        
                        
                            
                                Joseph C Cabell
                            
                        
                    